Citation Nr: 1708179	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-18 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected chronic left ankle strain with instability and degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

The Board notes that an issue on appeal was initially characterized by the RO as entitlement to service connection for bilateral plantar fasciitis.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of that proceeding is associated with the record.  The record was also held open for 30 days in order to allow the Veteran and her representative additional time to submit medical records.  Thereafter, the Veteran submitted additional evidence. 

The Board notes that the Veteran had appealed the portion of the February 2011 rating decision that denied entitlement to service connection for fibroid tumors and a hysterectomy.  However, in a May 2013 rating decision, the RO granted service connection for a total abdominal hysterectomy with right salpingo oophorectomy due to fibroids and uterine adhesions.  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, those issues are no longer on appeal, and no further consideration is necessary.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from May 2008 to October 2016, some of which were considered by the Agency of Original Jurisdiction (AOJ).  
   
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Regarding the claim for service connection for a bilateral foot disorder, the Veteran was afforded a VA examination in December 2010.  The examiner opined that the Veteran's bilateral pes planus, bilateral hammertoes, bilateral calcaneal spurs, and bilateral hallux valgus were not caused by, a result of, or a continuation of her right foot complaints during service.  In so finding, the examiner stated that there was no indication that the Veteran had left foot pain or problems during service.  However, the examiner did not comment on the Veteran's lay testimony regarding her in-service symptoms of bilateral foot pain.  Moreover, the examiner stated that the Veteran received VA medical treatment for foot pain in 2006, which was not proximate to her separation from service.  However, the examiner did not explain the medical significance of the time gap between her military service and VA treatment for foot pain.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for a left knee disorder, the Board notes that there are conflicting medical opinions of record.  In this regard, a September 2010 VA examiner opined that the Veteran's left knee partial tear of the lateral meniscus and degenerative changes status post arthroscopic surgery was not caused by or a result of the left knee condition first treated on January 15, 1993.  In so doing, the examiner noted that a January 15, 1993, service treatment record associated with the claims file belonged to a different veteran.  However, the Veteran has subsequently explained that the January 15, 1993, service treatment record was submitted in error.  Moreover, the examiner did not provide an opinion as to whether the Veteran's left knee disorder was otherwise related to her military service.  

In a February 2011 VA opinion, the examiner opined that the Veteran's current left knee problem was not a continuation of symptoms that started in service, caused by, a result of, aggravated by, or aggravated beyond its natural progression by military service.  In so finding, the examiner noted that an October 1990 service treatment record showed an assessment of a "gastroc" strain.  The examiner explained that the posterior calf or gastrocnemius muscle is in a different anatomical location from the anterior knee.  He also stated that the September 2010 VA examination indicated that the Veteran's left knee pain began in approximately 2008.  However, the examiner did not comment on the Veteran's lay statements regarding the ongoing nature of her left knee pain since service.  Moreover, the Board notes that the September 2010 VA examination did not indicate that the Veteran's knee pain began around 2008, but rather that the Veteran began complaining of knee pain to her VA primary care physician around 2008.   

During a March 2011 VA examination, the examiner diagnosed the Veteran with internal derangement of the left knee status post partial lateral meniscectomy and chondroplasty of the patella.  The examiner stated that, based on review of the military treatment records and subsequent VA medical records, it was most likely that the Veteran's internal derangement was a consequence of her left knee injury while in basic training in 1990.  However, no further rationale was provided.  Indeed, the examiner did not discuss the fact that the Veteran's separation examination was normal or that VA medical records noted the Veteran's knee pain had its onset around 2008 and that she engaged in post-service employment that required heavy lifting.  Moreover, the examiner did not address the previous VA examination findings and opinions of record.   

Based on the foregoing, the Board finds that an additional medical opinion is needed that is based on a full review of the record and supported by a complete rationale.  

Furthermore, the Veteran has contended that her left knee disorder is secondary to her service-connected left ankle disorder.  See August 2016 Board hearing transcript, 4.  Therefore, a VA examination and medical opinion are also needed to address that theory of entitlement.  

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the June 2013 statement of the case.  Moreover, it appears that the AOJ did not consider the March 2011 VA examination.  On remand, the AOJ will have the opportunity to consider such evidence. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her bilateral foot and left knee disorders that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current bilateral foot disorders. 

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.  

In rendering this opinion, the examiner should consider the Veteran's contention that she began having foot problems when she ran during training and that they continued since her military service.  She has also indicated that she was told that her shoes in service may have contributed to her foot disorder. See e.g. August 2016 hearing testimony.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current left knee disorders. 

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder was either caused by or permanently aggravated by the Veteran's service-connected left ankle disability.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding her symptoms of knee pain (see, e.g., December 2010 statement in support of claim; August 2016 Board hearing transcript); 2) the October 1990 service treatment record that noted the Veteran complained of left leg pain and an assessment of a left gastroc strain; 3) the June 1994 report of medical history in which the Veteran reported swollen painful joints, leg cramps, and trick or locked knees; 4) the August 1998 separation examination; 5) the May 2002 VA medical record and September 2002 VA examination that noted the Veteran worked as an employee for Federal Express and performed heavy lifting; 6) the March 2010 VA orthopedic consultation that noted the Veteran had insidious onset of bilateral knee pain about two years earlier; and 7) the VA examination findings and opinions of record, including the September 2010 VA examination; February 2011 VA medical opinion; and March 2011 VA examination.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

